UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF COLUMBIA

_______________________________
                                )
IN RE:                          )
                                )
U.S. DEPARTMENT OF STATE FOIA )                                       Misc. No. 15-1188
LITIGATION REGARDING EMAILS     )
OF CERTAIN FORMER OFFICIALS     )
_______________________________ )


                                                                 ORDER

              The Court has before it some three dozen cases brought

under the Freedom of Information Act (“FOIA”) against the United

States Department of State (“State Department”), seeking records

that include emails that were in the possession of former

Secretary of State Hillary Clinton or members of her staff.                               The

State Department has filed this miscellaneous case, moving under

Local Civil Rules 40.5(e) and 40.6(a) for designation of a

coordinating judge to address “common questions of law, fact,

and procedure” (U.S. Dep’t of State’s Mot. for Designation of

Coordinating Judge, Sept. 2, 2015 [ECF No. 1]).

              The case was initially assigned to the Calendar and Case

Management Committee,1 which sought responses from the plaintiffs


                                                            
1
     The proposed order attached to the motion had a signature
      
line already bearing as the name of the assigned judge “Chief
Judge Richard W. Roberts.” Miscellaneous cases, however, “shall
be assigned to judges of this court selected at random[,]” Local
Civil Rule 40.3(a), “under the direction of the Calendar and
Case Management Committee.” Local Civil Rule 40.1(b).
                                 ‐ 2 ‐ 
 
in the underlying FOIA cases.   (See Order, Sept. 4, 2015 [ECF

No. 3].)   The majority of plaintiffs filed oppositions to the

State Department’s motion.    (See Memoranda in Opposition, Sept.

11 and 14, 2015 [ECF Nos. 16, 17, 19, 21, 23, 25, & 26].)

     As the State Department recognizes, these cases do not meet

the definition of a “related case” under Local Civil Rule

40.5(a)(3).   Many of the underlying cases have been pending for

several years and a significant number of scheduling orders have

already been entered.   The judges who have been randomly

assigned to these cases have been and continue to be committed

to informal coordination so as to avoid unnecessary

inefficiencies and confusion, and the parties are also urged to

meet and confer to assist in coordination.

     On October 6, 2015, the Executive Session of the United

States District Court for the District of Columbia considered

the State Department’s motion for designation of a coordinating

judge and unanimously decided to deny the motion and to close

out this miscellaneous case.    Accordingly, on behalf of the

Judges of this Court sitting in Executive Session, it is hereby

     ORDERED that the State Department’s motion for designation

of a coordinating judge [ECF No. 1] be, and hereby is, DENIED.

It is further

     ORDERED that all other pending motions [ECF Nos. 24 & 40]

be, and hereby are, DENIED.    It is further



 
                               ‐ 3 ‐ 
 
     ORDERED that the Clerk of Court close the above-captioned

miscellaneous case.

     Dated this 8th day of October, 2015.


                              _________________/s/__________
                              RICHARD W. ROBERTS
                              Chief Judge